MEMORANDUM **
Manjeedh Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its order dismissing his appeal from an immigration judge’s decision denying his applications for asylum and withholding of removal. *671Reviewing for abuse of discretion, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reconsider as untimely because it was filed more than eleven years after the BIA issued its final order of removal. See 8 C.F.R. § 1003.2(b)(2) (requiring that motions for reconsideration be filed within 30 days of the BIA’s final decision or by July 31, 1996, whichever is later).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reconsider. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.
The mandate shall issue forthwith.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.